 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  SAMUEL INDIG, MEIR KAHANA, and
  ROBERT KLEIN,

                                   Plaintiffs,
                                                    Case No.: 18-cv-10204 (VB)
                  -against-
                                                     DECLARATION OF
  THE VILLAGE OF POMONA, BRETT                      W. BRADLEY WENDEL
  YAGEL, LOUIS ZUMMO, LEON
  HARRIS, and DORIS ULMAN,

                                 Defendants.



      Pursuant to 28 U.S.C. § 1746, I, W. Bradley Wendel, declare the following to be

true under penalty of perjury:



      1.     I have been retained by the plaintiffs in this matter, to serve as an expert

witness in connection with defendants’ motion to disqualify counsel. I am being

compensated at a rate of $650 per hour for work on this matter.



      2.     My opinion is based on the pleadings and papers filed, including the

declarations of Avrohom Manes and Bradley J. Nash, as well as my experience,

knowledge and expertise in the topics described in the opinions given. My opinions and

conclusions were reached after careful consideration of the information described

above, and are true and correct within a reasonable degree of professional certainty.



      3.     Within the last four years I have testified by deposition in the following

matters:

                                             1
       Wadler v. Bio-Rad Laboratories, Inc., U.S. District Court, N.D. Cal., Case No.
       3:15-cv-2356. Deposition November 17, 2016. (Testimony for former general
       counsel of corporation in wrongful termination action, alleging he was
       terminated for blowing the whistle on Foreign Corrupt Practices Act violations.)

       Arkansas Teacher Retirement System v. State Street Bank and Trust, U.S.
       District Court, D. Mass., No. 11-cv-10230 MLW. Deposition April 3, 2018.
       (Testimony for plaintiffs’ securities class action law firm in fee proceedings.)

       Verano Land Group, LP v. VTLM Texas, LP, Clark County, Nevada, District
       Court, Case No. A-12-655514-B. Deposition June 15, 2018. (Testimony for
       plaintiffs in legal malpractice and breach of fiduciary duty action against large
       law firm.)


                                      Qualifications



       4.     I am a tenured full Professor of Law and the Associate Dean for Academic

Affairs at Cornell Law School in Ithaca, New York. Prior to joining the Cornell faculty I

was an Assistant and then Associate Professor of Law at Washington and Lee University,

a law clerk to the Honorable Andrew J. Kleinfeld on the U.S. Court of Appeals for the

Ninth Circuit in Fairbanks, Alaska, and a products liability litigator at Bogle & Gates in

Seattle, Washington. I am admitted to practice in New York and am on inactive status in

Washington State, where I was initially admitted in 1994. I received a B.A. from Rice

University, a J.D. from Duke Law School, and an LL.M. and J.S.D. from Columbia Law

School. My qualifications are set out more fully in my CV, which is attached as an

Exhibit to this Report.



       5.     My primary area of teaching and research specialization is legal ethics,

professional responsibility, and the law governing lawyers. I am a co-editor of a widely

adopted law school casebook, Hazard, Koniak, Cramton, Cohen & Wendel, The Law and

                                             2
Ethics of Lawyering, now in its Sixth Edition with Foundation Press; the sole author of

a textbook, Wendel, Professional Responsibility: Examples and Explanations, the Sixth

Edition of which is now in production, with Wolters Kluwer; and co-editor of a rules

supplement, Martyn, Fox & Wendel, The Law Governing Lawyers: National Rules,

Standards, Statutes, and State Lawyer Codes, also with Wolters Kluwer. In addition I

have published numerous law review articles on these topics. I have regularly taught law

school courses on legal ethics and professional responsibility for 19 years, frequently

teach CLE programs on legal ethics for practicing lawyers throughout the country, and

serve as a consultant or expert witness regarding legal ethics and professional

responsibility nationwide, including on a pro bono basis for capital defense lawyers in

trial, direct appeal, and collateral review proceedings. Since 2007, I have been a member

of the drafting committee for the Multistate Professional Responsibility Examination

(MPRE). In 2011-12 I served as a Reporter to a working group within the ABA

Commission on Ethics 20/20, which considered amendments to the ABA Model Rules

of Professional Conduct. In 2012 I was the recipient of the Sanford D. Levy Memorial

Award from the New York State Bar Committee on Professional Ethics.



                                  Summary of Opinion



       6.     Communication between counsel for the plaintiffs and Louis Zummo, the

Building Inspector for the Village of Pomona, was permitted under Rule 4.2 of the New

York Rules of Professional Conduct (hereinafter “N.Y. Rule 4.2,” sometimes referred to

as the “no contact rule”). Zummo initially communicated with Avrohom Manes, a

plaintiff in other lawsuits against the Village. This communication does not implicate

                                             3
the no-contact rule. See Rule 4.2, cmt. [11] (“Persons represented in a matter may

communicate directly with each other.”). Zummo had indicated to Manes that he had

information relevant to Mr. Manes’ claims of religious discrimination against the

Village. After that communication, Zummo retained his own lawyer to assist him in

negotiating a cooperation agreement with Mr. Manes. At the point Zummo indicated his

desire to blow the whistle on civil rights violations by Village officials and cooperate with

Mr. Manes, his interests were adverse to the interests of the defendants. Thus, the

consent of counsel for the Village was not required for the communication between

Zummo and counsel for the plaintiffs. To put this point in a different way, Zummo was

not communicating the plaintiffs’ counsel in his capacity as a Village official, but in his

personal capacity as someone who wished to reveal wrongdoing by other Village

officials. Thus, the consent of his personal counsel, which was given, was the only

permission required before the lawyers representing the plaintiffs here could

communicate with Zummo.



       7.     Any indirect contacts between counsel for the plaintiffs and Zummo was

authorized by N.Y. Rule 4.2. Rule 4.2(b) permits a lawyer to advise a client on

communications with a represented person. At the point Zummo and Manes had their

conversation in which Zummo revealed evidence of wrongdoing by Village officials,

Zummo was unrepresented in his personal capacity. Manes suggested that Zummo

retain a lawyer who had experience representing whistleblowers. There was no lawyer to

whom the plaintiffs’ lawyers could have given notice of this communication, because

Zummo was as yet unrepresented individually. Importantly, the plaintiffs’ lawyers did



                                              4
not encroach upon Zummo’s interests, as they are protected by Rule 4.2, because they

did not seek information that Zummo was not authorized to disclose.



       8.     Counsel for plaintiffs had no choice but to either communicate with

Zummo directly, in his individual capacity (in which he was not represented by counsel),

or recommend a lawyer to represent him personally and then communicate with

Zummo with the consent of his personal counsel. The reason they could not and did not

need to seek the consent of counsel for the Village is that the Village’s lawyer, Doris

Ulman, was implicated in the wrongdoing that Zummo wished to disclose. In particular,

she advised him to destroy evidence relevant to the plaintiffs’ claims of discrimination.

Since Ulman was part of the problem Zummo was revealing to the plaintiffs, it would be

perverse to require her consent before plaintiffs’ counsel could communicate with

Zummo. The lawyers for the plaintiffs chose to proceed carefully, by recommending an

independent lawyer to represent Zummo and then communicating with him, but they

never had the option of seeking Ulman’s consent on behalf of the Village.



                                      Applicable Law



       9.     An attorney is subject to discipline or other relief in the District Court for

the Southern District of New York for violating the New York Rules of Professional

Conduct. See S.D.N.Y. Local Rule 1.5(b)(5). The Local Rule provides that, in the absence

of a contrary federal decision, the court will give due regard to decisions of New York

State courts. The leading decision in New York state courts on the applicability of the

no-contact rule to opposing parties that are organizations is Niesig v. Team I, 76 N.Y.2d

                                              5
363, 559 N.Y.S.2d 493 (1990). That case was decided under the former New York Code

of Professional Responsibility, specifically DR 7-104(A)(1). However, the adoption in

2009 of the New York Rules of Professional Conduct, and specifically Rule 4.2, does not

alter the analysis in Niesig. The requirements of the former Code and the present Rules

are the same in all relevant respects. Niesig remains an important case in the national

law governing lawyers, and is included in many casebooks.



       10.    The New York Rules of Professional Conduct are promulgated by the four

Appellate Divisions of the Supreme Court and published as Part 1200 of the Joint Rules

of the Appellate Division, 22 NYCRR Part 1200. The Appellate Divisions did not adopt

the comments to the Rules, but they are published by the New York State Bar

Association as an aid to interpreting the Rules.



       11.    The test in Niesig applies to parties that are government entities, such as

the municipality that is the defendant in this matter. See N.Y. State Bar Ass’n Ethics Op.

1080 (2015) (reviewing history of application of DR 7-104(A), Rule 4.2, and Niesig to

state and local government units); N.Y. City Bar Op. 1991-4.



                                         Opinion



Zummo and the Village Had Different Legal Interests.



       12.    Rule 4.2, the no-contact rule, prohibits a lawyer from communicating

“about the subject of the representation with a party the lawyer knows to be represented

                                             6
by another lawyer in the matter.” The relevant party in this matter is the Village of

Pomona. As applied to organizational clients, such as corporations or government

entities, the rule also prohibits communication with certain natural person agents or

officials of the organization. The Niesig test, which also applies to government entities,

prohibits communications with individuals who (a) have authority, individually or as

part of a larger body, to bind the government or to settle a litigable matter, or (b) whose

acts or omissions gave rise to the matter in controversy. See N.Y. State Bar Ass’n Ethics

Op. 812 (2007); see also N.Y. Rule 4.2, cmt. [7]. Because Zummo’s acts of religious

discrimination, if proven, could be imputed to the Village for the purpose of vicarious

liability, Zummo would be within the protection of the no-contact rule as applied to the

Village, but only if he was communicating in his capacity as an official of the Village and

not as a private individual, communicating about his own personal legal rights and

duties, or as a whistleblower, cooperating with the plaintiffs in the litigation.



       13.    I assume arguendo that the matters on which Zummo and Manes, and

subsequently Zummo and the plaintiffs’ lawyers, communicated are related to the

representation of the plaintiffs in this matter.



       14.    The no-contact rule permits communication with a represented party with

the prior consent of that party’s lawyer. If Zummo had been acting in his capacity as a

Village official, the lawyer would have been Doris Ulman, the Village’s regular lawyer. It

is undisputed that no lawyer for the Village gave prior consent to the communication by

plaintiffs’ counsel with Zummo.



                                              7
        15.   Importantly, however, Zummo was not communicating with plaintiffs’

counsel as an agent or official of the Village. He was communicating as an individual, a

potential co-defendant, and a whistleblower who had knowledge of civil rights violations

by other Village officials. He had legal interests that were adverse to those of the Village.

His interests were to reveal evidence of wrongdoing by other Village officials and,

presumably, to avoid his own personal liability for participation in prohibited

discrimination. By analogy, Zummo was in a role similar to that of a corporate

whistleblower disclosing wrongdoing under the False Claims Act or a similar statute. No

one would contend that a relator in a qui tam action could communicate with counsel

pursuing the False Claims Act lawsuit only with the consent of the alleged wrongdoer’s

counsel. The reason is that the whistleblower’s interests are separate from those of the

corporation, even though the whistleblower is an employee of the corporation. Similarly,

Zummo had his own separate set of legal interests which were adverse to those of the

Village. It therefore would make no sense to require – or even permit – the lawyer for

the Village to decide whether to allow Zummo to communicate with the plaintiffs’ law

firm.



        16.   This is the position taken by a New York City Bar ethics opinion (ABCNY

Op. 1991-4) on the application of the no-contact rule to government entities. In footnote

2, the City Bar committee concluded: “This opinion does not necessarily prohibit a

lawyer for a private litigant from receiving information relevant to a litigated matter

from a so-called ‘whistleblower.’ If a lawyer has not initiated the communication, one of

the principal concerns underlying [the no-contact rule] — that a lawyer may exploit the

disparity in legal skills between the lawyer and an unsuspecting lay person who is

                                              8
speaking outside the presence of counsel, is diminished. In addition, First Amendment

solicitude for communications initiated by ‘whistleblowers’, expressing their

disagreement with existing governmental policies or reporting instances of misconduct

by governmental officials, is greater than for communications initiated by counsel in an

effort to persuade officials to provide information.” (Citations omitted.)



       17.    To further illustrate why Zummo is not within the protection of Rule 4.2 as

applied to the Village, imagine that the lawyer for the Village sought to represent both

the Village and Zummo individually in defense of the civil rights action. Doing so would

clearly be prohibited by conflict-of-interest rules. N.Y. Rule 1.13(d) states that “[a]

lawyer representing an organization may also represent any of its directors, officers,

employees, members, shareholders or other constituents, subject to the provisions of

Rule 1.7” (emphasis added). (Comment [9] clarifies that the rule applies to government

entities.) Rule 1.7, the concurrent representation conflicts rule, prohibits the

simultaneous representation of clients with differing interests. N.Y. Rule 1.7(a)(1).

Comment [23] to this rule notes that “simultaneous representation of parties whose

interests in litigation may conflict, such as co-plaintiffs or co-defendants, is governed by

paragraph (a)(1). A conflict may exist by reason of substantial discrepancy in the parties’

testimony, incompatibility in positions in relation to an opposing party or the fact that

there are substantially different possibilities of settlement of the claims or liabilities in

question.” For example, Zummo may have evidence of religious discrimination by other

Village officials. Or, Zummo may testify that he was asked to perform an illegal act.

Risks of this kind of adversity among the parties is the definition of “differing interests”



                                               9
under Rule 1.7(a)(1) and would prohibit the lawyer for the Village from representing

Zummo.



       17.    It follows from this application of the simultaneous-representation

conflicts rule that counsel for the Village could not provide the prior consent required

before plaintiffs’ counsel could communicate with Zummo. Only a lawyer representing

Zummo personally, in his capacity as a whistleblower or an individual with interests

potentially adverse to those of the Village, would be the appropriate lawyer to give

consent to the communication. Zummo’s personal lawyer, Glenn Jones, gave the

required prior consent for the plaintiffs’ lawyers to communicate with Zummo.



       18.    Support for this position comes from a Ninth Circuit case applying the

California no-contact rule, which is substantively identical to the New York no-contact

rule. See United States v. Talao, 222 F.3d 1133 (9th Cir. 2000). In that case, an

employee of the opposing party was worried that her corporate superiors would

pressure her to give false testimony; she therefore communicated directly with the

Assistant U.S. Attorney to convey these concerns. Id. at 1135-36. The court held that this

communication did not violate the no-contact rule:


       [W]hen an employee/party of a defendant corporation initiates communications
       with an attorney for the government for the purpose of disclosing that corporate
       officers are attempting to suborn perjury and obstruct justice, [the rule] does not
       bar discussions between the employee and the attorney. Indeed, under these
       circumstances, an automatic, uncritical application of [the no-contact rule] would
       effectively defeat its goal of protecting the administration of justice.




                                            10
Id. at 1140. The court also noted that the AUSA did the right thing by following the

procedure employed by the plaintiffs’ law firm in this case – namely, advising the

employee to obtain individual counsel. Id. at 1141.



Direct Party-to-Party Communications



       19.    A lawyer may advise a client to communicate with a person the lawyer

knows is represented by counsel in the matter. N.Y. Rule 4.2(b). That rule ordinarily

requires notice to the represented party’s lawyer. Mr. Nash states that “he did not direct

or otherwise cause Mr. Manes” to speak with Mr. Zummo at the time he came forward

as a whistleblower. Nash Dec. ¶ 14. As discussed above (see ¶ 15), insofar as Zummo was

acting as an individual and a whistleblower, not as a Village official, notice to the

Village’s lawyer was not required. Furthermore, as discussed below (see ¶ 20), Zummo

informed Manes that the Village’s lawyer had advised him to destroy potentially relevant

evidence. Thus, giving notice to the Village’s lawyer would not only be ineffective –

because Zummo was acting in his individual capacity – but may have substantially

prejudiced Zummo. Plaintiffs’ counsel therefore decided to recommend, through Manes,

that Zummo retain an independent, experienced lawyer to advise him as a

whistleblower. See Manes Dec. ¶¶ 8, 29; Nash Dec. ¶ 17. This was the only indirect

communication plaintiffs’ counsel had with Zummo; they had no direct communications

at all. The lawyer, Glenn Jones, acted as a truly independent lawyer in advising Zummo

about the possibility of entering into a formal cooperation agreement with the plaintiffs.

After Zummo retained Jones, the plaintiffs’ law firm had no communications with

Zummo without the consent of Jones.

                                             11
       20.    In their indirect communication with Zummo, through Manes, plaintiffs’

counsel were careful not to overreach or coerce Zummo in any way. Indeed, all they did

was suggest an attorney who could represent Zummo in negotiating a cooperation

agreement with Manes. Comment [11] to New York Rule 4.2 provides that “a lawyer may

not advise the client to seek privileged information or other information that the

represented person is not personally authorized to disclose or is prohibited from

disclosing, such as a trade secret or other information protected by law, or to encourage

or invite the represented person to take actions without the advice of counsel.” Plaintiffs’

counsel did none of those things. Similarly, ABA Ethics Opinion 11-461 (2011) permits a

lawyer to advise a client on communications the client is permitted to have with the

adverse party. The opinion warns lawyers not to violate the purposes of Rule 4.2, which

is to protect parties from being tricked into revealing sensitive information or agreeing

to something against their interests. In language very similar to N.Y. Rule 4.2, cmt. [11],

the ABA opinion states: “Prime examples of overreaching include assisting the client in

securing from the represented person an enforceable obligation, disclosure of

confidential information, or admissions against interest without the opportunity to seek

the advice of counsel.” ABA Op. 11-461, at 5. Again, plaintiffs’ counsel were careful to

avoid doing any of those things in advising Manes on his communications with Zummo.



Evidence of Wrongdoing by Doris Ulman



       21.    Plaintiff Manes testified that Zummo told him that the attorney for the

Village, Doris Ulman, instructed him to delete emails from his phone so they would not

                                            12
